Citation Nr: 1705766	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO. 10-42 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1999 to September 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in St. Petersburg, Florida. Original jurisdiction over the claims file was subsequently transferred to the RO in Huntington, West Virginia.

In May 2016, the Board remanded this issue for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also denied service connection for a dental disorder, an issue on appeal at that time. The Board's decision with respect to that claim is final. 38 C.F.R. § 20.1100 (2016).


FINDING OF FACT

There is no current left foot disorder and there are no current residuals of the in-service left foot fracture. 


CONCLUSION OF LAW

A left foot disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service treatment records reveal that on March 19, 1999, the Veteran was seen for complaint of pain on the top of the left foot first noted the previous day during a road march. The left foot was neurologically and vascularly intact with full range of motion and strength. Tenderness was noted to the 4th and 5th  metacarpals, as well as slight edema. The assessment was left foot overuse syndrome. 

The Veteran was seen again on March 31, 1999, with complaint of left foot pain and swelling for the last 3 weeks. No specific mechanism of injury was recalled. There were no other painful areas. On examination, the left foot was tender and swollen dorsally. There was no distal neurological-vascular compromise. The diagnosis was left foot stress fracture. The Veteran was seen again on April 5, 1999, with complaint of left foot stress fracture, 1 day. 

A report of medical history on November 17, 2000, reveals the Veteran reported no history of, or current, foot trouble. 

A February 5, 2004, VA  Intake Consultation notes the Veteran's account that: "I feel pretty healthy, no concerns." The Veteran reported no joint stiffness or swelling. Examination of the extremities was pertinently normal. The examiner's impression was "Healthy female" (VBMS record 05/27/2009). 

In a VA Form 21-4238 (Statement in Support of Claim) received in October 2009, the Veteran stated that she fractured the foot in basic training and that problems continue. In the August 2009 Notice of Disagreement, she argued: "I experience symptoms of all these conditions while on active duty but they weren't diagnosed."

The report of a VA examination in May 2009 reveals no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing. The examiner assessed no skin or vascular foot abnormality. There was no evidence of malunion or nonunion of the tarsal or metatarsal bones. There was no muscle atrophy of the foot. There were no calluses or deformity of the foot. The Veteran's gait was normal. A May 12, 2009, left foot X-ray revealed no acute fracture or dislocation. There was suggestion of a small 3-mm cyst in the proximal phalanx of the 5th digit. The joint spaces appeared fairly well maintained. The soft tissues were unremarkable. The examiner's impression was no acute fracture or dislocation. The diagnosis was a normal left foot. 

The examiner opined that the small 3-mm cyst in the proximal phalanx of the 5th digit was less likely as not (less than 50/50 probability) caused by or a result of the treatment for the left foot in service. The rationale was that there was no medical evidence of a cyst at that time. It was noted in the service treatment records that the left foot stress fracture was healed and better. The separation physical showed no notes of a left foot condition. The current medical evidence shows no objective finding of abnormality of the foot or signs of residuals of a stress fracture. According to the examiner, there was no medical evidence to support continuity or chronicity of the stress fracture condition from service.

An August 25, 2009, VA Discharge Summary reveals a diagnosis of enteropathic associated arthritis. A February 26, 2010, VA Clinic Note reveals a known history of chronic ulcerative colitis with secondary polyarthralgia with knee and ankle pain, also involving hands, wrists, back, knees, and ankles (VBMS record 03/19/2010).

An October 27, 2009, X-ray of the left foot reveals that no cortical disruption was seen to suggest an acute fracture. Anatomic alignment was maintained throughout. The impression was no acute process identified. The primary diagnostic code was "NORMAL" (VBMS record 05/25/2010).

A May 2016 VA examination reveals the Veteran described experiencing foot pain with walking 30-45 minutes on level surfaces such as a shopping mall. She also experiences discomfort with inclines or stairs. X-rays were unremarkable. The examiner found no functional loss, no pertinent physical findings, no complications, no conditions, no signs, and no symptoms, related to the left foot stress fracture. According to the opinion provided, there is no clinical or radiologic evidence of any left foot condition at present. The service treatment records noted that the left foot fracture had healed and there was no mention in the separation history or physical examination of August 7, 2003. The examiner agreed with the conclusion of the May 2009 examiner that there were no objective findings of abnormality from the stress fracture. It is thus less likely than not that there is a present left foot condition that has a nexus with her March 1999 left foot injury while in the military. 

Subsequent to the May 2016 examination, the Veteran submitted additional written descriptions of her symptoms, to include a tingling (pins and needles) sensation on the bottoms of her feet, stiffness, and tightness in her foot as she walks. The RO requested an addendum opinion based on this information. In June 2016, the examiner opined that this information would not change the result of the previous opinion, which was restated. 

Additional clarification was sought regarding the Board's request for an opinion on secondary service connection. A July 2016 opinion finds that it is less likely as not (less than 50 percent probability) that any current left foot condition is proximately due to or a result of a service-connected disability. The examiner noted that the Veteran has enteropathic arthritis associated with ulcerative colitis, and that this condition typically affects the spine, knees hips, shoulders, and hands. While it is possible to have enthesitis affecting the feet, there was no evidence of that on the September 2009 rheumatology consult, the April 2016 rheumatology consult, or the prior VA examinations and primary care notes, nor is there any physical evidence of synovitis. The reviewing clinician opined based on review of the treatment records and current medical literature, there is no evidence of an association between the Veteran's claimed left foot symptoms and the service connected ulcerative colitis.

There is no medical opinion that purports to find a specific left foot disorder in terms other than a mere description of symptoms. The only evidence in support of such a diagnosis comes from the Veteran's lay statements. Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.' See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that, while the Veteran is competent to report her symptoms, the establishment of a diagnosis of a current left foot disorder requires medical knowledge. Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of a left foot disorder. 

The Board also notes that the Veteran's descriptions of symptoms are imprecise. They include musculoskeletal and neurological complaints, including right foot pain.  However, pain, in and of itself, is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  VA law contemplates the identification of a current disability with an underlying disease process or pathology; and a nexus described by competent medical evidence between such disability and an injury or disease in service. 

In sum, the Board finds that, although the Veteran sustained a left-foot injury in service, and although she experiences current symptoms in the left foot, a preponderance of the evidence is against a current left foot disorder and is against any relationship between current left foot impairment and service. 

The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no current left foot disability, and no nexus between current symptoms and service, the Board concludes that service connection for a left foot disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by providing the Veteran with an opportunity to submit or identify additional evidence and by obtaining VA examination and medical opinion addressing the nature and etiology of any current left foot fracture residuals. Although the examiner did not address the question of aggravation, the necessity of such an opinion was obviated by the finding that there is no current disability. 


ORDER

Service connection for left foot fracture residuals is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


